Case 1:20-cr-00224-RBJ Document 13-10 Filed 10/27/20 USDC Colorado Page 1 of 1

To Whom It May Concern:

| am writing to you on behalf of my nephew, Kole Douglas Milner. | want to let you know that | have
been around Kole his whole life and want to let you know that he is not the average criminal that usually
comes before your Court. He is a very intelligent, driven, compassionate, and positive young man. He
always strives to do better and be better. He cares deeply about his family and friends and seeks out
opportunities to be with family as often as he can. He is the kind of young man who would do anything
for you. He is not happy being average and | can tell you he certainly is not. Kole is a joy to be around
and always has something to talk about that is pertinent to the world’s happenings and interesting facts.
He cares what is going on around him and wants to expand his knowledge on those areas.

Kole has never been in trouble and is law abiding, except for his lapse in good judgement where this
offense is concerned. Kole is not a criminal and does not have a criminal mentality. | am a probation
officer for the State of Kansas for the past 24 years, so | have been around my fair share of true criminals
and those that do not have an interest in being law abiding. Kole is as far away from that as you can get.
He is able to contribute positively to society and has always been that way. | would ask for leniency for
this young man and that he not serve time in a correctional institution, but rather be placed on
supervised probation. He will be very successful under supervision and he will not be a problem at all.
He will be able to easily abide by any terms and conditions that the Court sets forth for him. He has a
family that is there for him and supportive of him. | think that this whole experience has taught Kole a
very valuable lesson and he has definitely learned a lot even at this point. Thank you for reading this
letter, and for your consideration for variance with regard to Kole Milner.

Sincerely,

Christina L. Douthitt
